Upon the application of the appellant, appeal dismissed. All concur, Halpern, J., in the following memorandum: The appellant’s motion for leave to prosecute as a poor person the present appeal from the order denying his application for resentenee was denied by this court (14 A D 2d 513), because the point sought to be raised had been fully disposed of by People ex rel. Rapacki v. Martin (5 N Y 2d 899, affg. 6 A D 2d 757). Other aspects of the appellant’s attack upon the resentenee have been heretofore reviewed by this court upon a separate appeal by the appellant, which the appellant was allowed to prosecute upon the original papers in the County Clerk’s file and in which counsel was assigned to him (14 A D 2d 725).